Foster, J.
The motion for a new trial in this case rests on the following grounds:
Í. The admission of improper evidence.
2. The omission of the court to charge thé jury as requested by the defendants on the question of damages, and for erroneous instruction given on that subject.
3. For like erroneous instruction in relation to the currency in which the plaintiffs might recover;—and
*344. The refusal of the court to charge the jury that if they found the contract of sale to be as claimed by the plaintiffs, they could not recover.
Upon the first ground set forth in the motion, we think that, under the circumstances, the evidence complained of was admissible. We agree with the defendants’ counsel that, as a general rule, no evidence should be admitted till the court can see that if is admissible. Where however the admissibility of evidence depends upon several facts, to some extent independent of each other, and where each fact must be proved to complete the chain of evidence, the exercise of a sound judicial discretion does not require the court, uniformly, to interfere in the order of the testimony. A beginning must be made somewhere ; and when, as in the present case, the court is satisfied that the party is acting in good faith, and intends fairly to supply each particular link till the chain of testimony is perfect, the evidence, as offered, may come in, subject to objection, to be stricken out and go for nothing if the necessary connecting portion be not supplied.
Acting upon this principle, the court below admitted the evidence complained of, subject to the exception; and as the plaintiffs failed to connect it with the point in issue so as to make it legitimate evidence, which they had assumed in good faith to do, the court ruled and directed the jury, that the testimony thus temporarily admitted should be wholly disregarded by them, and laid entirely out of their consideration.
We discover nothing in this to lay the foundation for a new trial.
Upon the next ground of complaint, the omission of the court to charge the jury as requested on the subject of damages, and for erroneous instruction given on that subject, it is Sufi - ficient to say, that the instruction given was substantially what was asked. The qualifications of that instruction, and the additions made to it, seem to us reasonable and proper, and afford the defendants no cause of complaint.
The next exception taken is, in relation to the currency in which the jury were instructed that the plaintiffs might recover.
*35On examining this part of the charge we perceive nothing objectionable; it is fully as favorable to the defendants as they could reasonably have asked.
The remaining ground of exception to the charge is, that the court omitted to comply with the defendants’ request, to instruct the jury that if they should find the contract of sale to be as claimed by the plaintiffs, they could not recover.
The defendants, to sustain this claim, assume that the plaintiffs, by their testimony, proved an alternative contract, and that such proof did not support the declaration, which was on an absolute contract.
The claim of the defendants on this point proceeds upon a misconception. Here is no contract in the alternative. Testimony it seems was admitted, without objection, that the steel furnished to the defendants should be paid for in gold, or its equivalent in United States legal tender currency. As the steel was to be imported, and of course paid for by the plaintiffs in gold, it was natural and reasonable that they should provide for payment to themselves, in gold, or its equivalent. And this, not by way of making a contract in the alternative, but simply as a mode of fixing the price. If the plaintiffs had performed their contract, and that of course was a matter of fact for the jury, they were clearly entitled to recover, on the common counts, the price agreed to be paid for the commodity furnished.
We see no ground for a new trial.
In this opinion the other judges concurred; except Bark, J., who having tried the case below did not sit.